DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	This communication is a first office action non-final rejection on the merits. Claim(s) 1-20, as filed on 04/29/2019, are currently pending and have been fully considered below.
Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 07/29/2019 and 10/17/2019 are being considered by the examiner.

	Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 6 and 16 recites “automatically scan the package assigned to the DIPL; and assign the package to the DIPL.”. Examiner is not sure why an assigned packaged that is already 
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim(s) 1-7, 10-17, 20 are rejected under 35 U.S.C. 103 as being unpatentable over JACOBSSON (WO 2016131967 Al) and further in view of Karhuketo (US 20150035674 A1).
	Regarding claims 1 and 11, JACOBSSON discloses:
	a system for presenting information on an digital inventory preparation label (DIPL), the system comprising: (abstract) a system for changing operator display data on a display unit/electronic label located on a carrier, wherein the carrier is a bin; 
		the DIPL, wherein the DIPL comprises: (page 15:1-15) display unit/electronic label is located on a carrier;
			a display device, wherein the display device is configured to present information related to an action to perform with a package assigned to the DIPL; (page 15: 10-25) display unit/electronic label that is located on a carrier is configured to present display data based on instructions or input data, the display data is related to carrier and a job/action;
			a wireless radio; and (page 15:10-25) - one wired communications network and one wireless communications network configured to be communicatively coupled to the display unit/electronic label attached to the carrier;
					a control circuit, wherein the control circuit is communicatively coupled to the DIPL, the control circuit configured to: (page 73:20-31; page 74:1-12) control unit of the display unit / electronic label;
			receive identification information for the DIPL and information for the package assigned to the DIPL; (page 8:15-17; page 5: 4-25; page 17:23-27) reading the unique id of the carrier with a reader unit for a kitting/loading job and be present with current state of the carrier choose on the display of the carrier; see figure 17a and 17b – the carrier and the display unit/ electronic label;
			associate, in a database, the identification information for the DIPL and the information for the package assigned to the DIPL; (page 5:4-25; page 17:23-27) associating the carrier unique identify/ID with a carrier kit (unique identity) as retrievable information in the SMT information database 92; see figure 17a and 17b – the carrier and the display unit/ electronic label; 
			determine the action to perform, wherein the action to perform is based on information associated with inventory levels in a retail facility; (page 17:15-31, page 72:10-31) - SMT system may thereby continuously guide the operator through an entire loading, kitting, replenishing or changeover process by presenting instructions on displays (e.g., electronic labels); the SMT information database 92 or software 951 in a computer 95 configured to  data for instructing or generating a change of display data on said display of said display unit; shop floor;
			determine, based on the association between the identification information for the DIPL and the information for the package assigned to the DIPL in the database, that the package assigned to the DIPL is required for the action; and (page 15:1-23; page 5 4-25; page 17:15-31 )  receive information from said SMT information database, is configured to receive input data from the SMT operator, triggered by the actions of reading identities/IDs and subsequent sending of data from the reader unit via the at least one of the communications network, said data comprising data representing at least an identity/ID of the carrier or an identity of a bin load unit/component tape; the carrier unique identify/ID with a carrier kit (unique identity) are associated; instruction displayed continually guide the operator; 
			transmit, to the DIPL for presentation via the display device of the DIPL, an indication of the information related to the action to perform with the package assigned to the DIPL.  (page 15:1-31;page 16:1-8, 17; page 17:15-31) - the display unit/electronic label is configured to present display data on the display/electronic label attached to the carrier based on instructions or input data wirelessly received from said at least one wireless communications network, wherein the display data is related to the carrier job.
	In addition regarding claim 11, “assigning, to the DIPL, a package assigned to the DIPL,” (page 8:15-17; page 5: 4-25; page 17:23-27);
	JACOBSSON discloses a carrier and display unit / electronic label see figures 17a and 17b; however does not disclose “a securement mechanism, wherein the securement mechanism is configured to removably secure the DIPL to the package assigned to the DIPL” Karhuketo discloses - ¶26 - Electronic label tag 100 can have attachment means (not shown in FIG. 1) by he electronic label tag 100 can be attached to products. Also external attachment means can be used to attach the electronic label tags to products. External attachment means can be e.g. at least partly transparent pockets. ¶54 - When the customer selects a product and brings it to cash register the electronic label tag 100 will be deactivated and removed from the product with a removal device; ¶56;
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify JACOBSSON to include the above limitations as taught by Karhuketo, in order to lighter in weight tag/label and solve the heavy tag issue that can’t be attached to clothes, (see: Karhuketo, ¶13 and ¶6), or other delicate objects.
	Regarding claims 2 and 12, JACOBSSON discloses: 
	wherein the action to perform is a restocking action, and wherein the information related to the action to perform with the package assigned to the DIPL is a statement (page 17:15-25; page 22: 5-31; page 23: 28-30) the display data is to guide the operator such as to a replacement process; that contents of the package assigned to the DIPL should be moved to a [location]. (page 57:10-31; page 58:1-5; page 62:20-31;page 63:1-15, and figures 28e-28h) – Next location: trolley 4, Position 3. 
	JACOBSSON does not disclose the location as “salesfloor”; however; Karhuketo discloses ¶46 – store;
	It would have been obvious to combine for the same reason as stated in the rejection of claim(s) 1 above.
	Regarding claims 3 and 13, JACOBSSON discloses:  
wherein the action to perform is determined based on one or more of point-of-sale (POS) data, a manual request, an automated request, and a predicted need.  (page 61:1-25) - the steps of reading the carrier and receive the input data equated to manual request.
	Regarding claims 4 and 14, JACOBSSON discloses:  
	wherein the information for the package assigned to the DIPL includes one or more of an identifier of the package assigned to the DIPL, contents of the package assigned to the DIPL, a location of the package assigned to the DIPL, a quantity of items in the package assigned to the DIPL, and timing information for the package assigned to the DIPL.  (page 5:4-25; page 17:10-27) - id of carrier /  the carrier and its unique identity/id as identifier of the package.
	Regarding claims 5 and 15, JACOBSSON discloses:
	wherein the action to perform is a set feature action, and wherein the information related to the action to perform with the package assigned to the DIPL is a statement that the package assigned to the DIPL includes associated with a feature to be set.  (page 25:10-31, page 27:1-10) actions are triggered and displayed, and actions are being changed. Therefore there is a set of actions, further see page 17 lines 15-25 -  receive and change information /instructions on the display, and continually guide operator through the entire loading, kitting, replenishment, figures 28e-h – Resistor 100Ohm.
	Regarding claims 6 and 16, JACOBSSON discloses:
	further comprising an automated scanning device, wherein the automated scanning device is configured to: automatically scan the package assigned to the DIPL; and assign the package to the DIPL.  (page 17:25-3, page 18:1-20; page 22:20-31, page 23:28-31, page 61:1-31) -  reading a RFID tag of a carrier, display data or changed or updated displayed data, thereby assign the package to the DIPL with new data.
Regarding claims 7 and 17, JACOBSSON discloses:
	wherein the database includes associations between multiple DIPLs and information for packages assigned to the multiple DIPLs.  (page 5:4-25; page 17:23-27) -  any carrier / multiple, further see figures1-16);
	Regarding claims 10 and 20, JACOBSSON does not discloses “wherein the securement mechanism is one or more of an adhesive, a clamp, a hook, a barb, a pin, a hook and loop system, a fastener, and a bracket.” however; Karhuketo discloses ¶56 – a pin;
	It would have been obvious to combine for the same reason as stated in the rejection of claim(s) 1 above.
	Claim(s) 8-9, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over JACOBSSON and Karhuketo combination as applied to claims 1 and 11, and further in view of Erik (US 9727841 B1).
	Regarding claims 8 and 18, the combination, specifically JACOBSSON discloses:
	wherein the action to perform is an action, and wherein the information related to the action to perform with the package assigned to the DIPL is a statement that the package assigned to the DIPL should be stored in a stockroom.  (page 57:10-31, page 58:1-5; page 62:20-31; page 63:1-15, page 72:15-20 – the action is a replenishment action, update information comprise compartment, next location, position, see figures 28-36; the display data is from the factory floor; therefore, it is to stock in the stock room; 
	The combination does not specifically disclose the replenishment is because of “a back-stocking” that should be stored “stockroom”; however Erik discloses 3:50-55 - “Tasks in which a picking operation may be performed include, without limitation, order fulfillment, goods 
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify the combination to include the above limitations as taught by Erik, in order to improve the accuracy of picking operations, (see: Erik, 3:40-45).
	Regarding claims 9 and 19, the combination, specifically JACOBSSON discloses:
	wherein the statement that the package assigned to the DIPL should be stored in a [location] includes a location within the [location].  (page 57, In 10 to page 58, In 5; page 62, In 20 to page 63, In 15 -  trolley4/ position 3, Next location2); however Erik discloses the stockroom: 3:50-55 - “Tasks in which a picking operation may be performed include, without limitation, order fulfillment, goods receiving, pallet put-away and let-down, put-to-store, line-loading, replenishment, back-stocking”
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify the combination to include the above limitations as taught by Erik, in order to improve the accuracy of picking operations, (see: Erik, 3:40-45).
	 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANESSA DELIGI whose telephone number is (571)272-0503.  The examiner can normally be reached on Monday-Friday 07:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) Zeender can be reached on (571) 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VANESSA DELIGI/Patent Examiner, Art Unit 3627                                                                                                                                                                                                        


/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627